       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN



DEANNA PIKE, individually and on behalf of
all others similarly situated,

                          Plaintiff,                 Civil Action No. 3:21-cv-00356

            v.

WISCONSIN DOLLS, LLC, A Wisconsin
Corporation; JAMES HALBACH, an
indivdiual, and DOES 1 through 10, inclusive,

                          Defendants.


                        DEFENDANTS’ ANSWER TO COMPLAINT
                            AND AFFIRMATIVE DEFENSES


       NOW COMES Wisconsin Dolls, LLC, A Wisconsin Corporation, and James

Halbach, (collectively “Defendants”), by and through the undersigned counsel, pursuant to

Rules 8 and 12 of the Federal Rules of Civil Procedure, and provide as follows:

                                  ANSWER TO COMPLAINT

       1.        Defendants deny the allegations of this paragraph.

       2.        Defendants deny the allegations of this paragraph.

       3.        Defendants deny the allegations of this paragraph.

       4.        Defendants deny the allegations of this paragraph.

       5.        Defendants deny the allegations of this paragraph.

       6.        Defendants deny the allegations of this paragraph.

       7.        Defendants deny the allegations of this paragraph.
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 2 of 13




       8.      Defendants deny the allegations of this paragraph.

       9.      Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph regarding Plaintiff’s residency. Defendants

deny the remaining allegations of this paragraph.

       10.     Defendants deny the allegations of this paragraph.

       11.     Defendants admit that Wisconsin Dolls, LLC, is a Wisconsin limited liability

corporation and may be served by registered agent James Halbach. Defendants deny the

remaining allegations of this paragraph.

       12.     Defendants deny the allegations of this paragraph.

       13.     Defendants deny that Plaintiff was employed by Defendants. Defendants are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of this paragraph.

       14.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph.

       15.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph.

       16.     Defendants deny the allegations of this paragraph.

       17.     Defendants deny the allegations of this paragraph.

       18.     Defendants deny the allegations of this paragraph.

       19.     Defendants deny the allegations of this paragraph.

       20.     Defendants deny the allegations of this paragraph.

       21.     Defendants deny the allegations of this paragraph.

       22.     Defendants deny the allegations of this paragraph.
                                                 2
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 3 of 13




       23.     Defendants deny the allegations of this paragraph.

       24.     Defendants deny the allegations of this paragraph.

       25.     Defendant Wisconsin Dolls, LLC, operates an adult-oriented entertainment

facility. Defendants deny the remaining allegations of this paragraph.

       26.     Defendants deny the allegations of this paragraph.

       27.     Defendants deny the allegations of this paragraph.

       28.     Defendants deny the allegations of this paragraph.

       29.     Defendants deny the allegations of this paragraph.

       30.     Defendants admit that entertainers dance, including performing stage and table

dances. Defendants are without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of this paragraph.

       31.     Defendants admit that entertainers dance on stage and perform table dances

while semi-nude. Defendants are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of this paragraph.

       32.     Defendants deny that Plaintiff was an integral part of Defendants’ business.

Defendants are without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of this paragraph.

       33.     Defendants admit the allegations of this paragraph.

       34.     Defendants deny the allegations of this paragraph.

       35.     Defendants admit Wisconsin Dolls, LLC, established a fixed fee for the price

of specialty dances, including table dances performed on the premises. Defendants deny any

remaining allegations of this paragraph.



                                                3
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 4 of 13




       36.     Defendants admit that Wisconsin Dolls, LLC, set the daily charge for

customers and/or members to enter the facility and had control over which customers and/or

members were allowed in the facility. Defendants deny any remaining allegations of this

paragraph.

       37.     Defendants deny the allegations of this paragraph.

       38.     Defendants deny the allegations of this paragraph.

       39.     Defendants deny the allegations of this paragraph.

       40.     Defendants deny the allegations of this paragraph.

       41.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph regarding Plaintiff’s time typically expended

preparing for performances. Defendants deny the remaining allegations of this paragraph.

       42.     Defendants admit they did not pay Plaintiff. Defendants deny the remaining

allegations of this paragraph.

       43.     Defendants deny the allegations of this paragraph.

       44.     Defendants deny the allegations of this paragraph.

       45.     Defendants deny the allegations of this paragraph.

       46.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph.

       47.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph.

       48.     Defendants admit that Wisconsin Dolls, LLC, made all hiring decisions.

Defendants deny the remaining allegations of this paragraph.



                                                 4
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 5 of 13




       49.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph.

       50.     Defendants admit that semi-nude dancing is an integral part of Wisconsin

Dolls, LLC, operations, that it advertises such, and is well known as a gentlemen’s club.

Defendants deny any remaining allegations of this paragraph.

       51.     Defendants admit the allegations of this paragraph.

       52.     Defendants admit the allegations of this paragraph.

       53.     Defendants deny the allegations of this paragraph.

       54.     Defendants deny the allegations of this paragraph.

       55.     Defendants deny the allegations of this paragraph.

       56.     Defendants deny the allegations of this paragraph.

       57.     Defendants deny the allegations of this paragraph.

       58.     Defendants admit that Plaintiff was not paid an hourly minimum wage.

Defendants are without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of this paragraph.

       59.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of this paragraph.

       60.     Defendants deny the allegations of this paragraph.

       61.     Defendants admit they have never paid wages to Plaintiff. Defendants deny the

remaining allegations of this paragraph.

       62.     Defendants deny the allegations of this paragraph.

       63.     Defendants admit they provided no compensation to Plaintiff. Defendants

deny the remaining allegations of this paragraph.
                                                 5
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 6 of 13




       64.     Defendants deny the allegations of this paragraph.

       65.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       66.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       67.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       68.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       69.     Defendants deny the allegations of this paragraph.

       70.     Defendants deny the allegations of this paragraph.

       71.     Defendants deny the allegations of this paragraph.

       72.     Defendants deny the allegations of this paragraph.

       73.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       74.     Defendants deny the allegations of this paragraph.

       75.     Defendants deny the allegations of this paragraph.

       76.     Defendants deny the allegations of this paragraph.

       77.     This paragraph attempts to make a statement of law to which no answer is

required. To the extent an answer is required by the Court, Defendants deny the allegations

of this paragraph.

       78.     Defendants deny the allegations of this paragraph.



                                                 6
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 7 of 13




       79.     This paragraph attempts to make a statement of law to which no answer is

required. To the extent an answer is required by the Court, Defendants deny the allegations

of this paragraph.

       80.     This paragraph attempts to make a statement of law to which no answer is

required. To the extent an answer is required by the Court, Defendants deny the allegations

of this paragraph.

       81.     Defendants deny the allegations of this paragraph.

       82.     Defendants hereby incorporate by reference and re-state each and every

answer set forth in each and every preceding paragraph as though fully set forth herein.

       83.     Defendants deny the allegations of this paragraph.

       84.     Defendants deny the allegations of this paragraph.

       85.     Defendants deny the allegations of this paragraph.

       86.     Defendants deny the allegations of this paragraph.

       87.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       88.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       89.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       90.     Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of the allegations of this paragraph.

       91.     Defendants deny the allegations of this paragraph.

       92.     Defendants deny the allegations of this paragraph.
                                                 7
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 8 of 13




       93.    Defendants deny the allegations of this paragraph.

       94.    Defendants deny the allegations of this paragraph.

       95.    Defendants deny the allegations of this paragraph.

       96.    Defendants deny the allegations of this paragraph.

       97.    Defendants deny the allegations of this paragraph.

       98.    Defendants deny the allegations of this paragraph.

       99.    Defendants hereby incorporate by reference and re-state each and every

answer set forth in each and every preceding paragraph as though fully set forth herein.

       100.   Defendants deny the allegations of this paragraph.

       101.   Defendants deny the allegations of this paragraph.

       102.   Defendants deny the allegations of this paragraph.

       103.   Defendants deny the allegations of this paragraph.

       104.   Defendants deny the allegations of this paragraph.

       105.   Defendants deny the allegations of this paragraph.

       106.   Defendants hereby incorporate by reference and re-state each and every

answer set forth in each and every preceding paragraph as though fully set forth herein.

       107.   Defendants deny the allegations of this paragraph.

       108.   Defendants deny the allegations of this paragraph.

       109.   Defendants deny the allegations of this paragraph.

       110.   Defendants deny the allegations of this paragraph.

       111.   Defendants deny the allegations of this paragraph.

       112.   Defendants deny the allegations of this paragraph.

       113.   Defendants deny the allegations of this paragraph.
                                              8
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 9 of 13




       114.   Defendants hereby incorporate by reference and re-state each and every

answer set forth in each and every preceding paragraph as though fully set forth herein.

       115.   Defendants deny the allegations of this paragraph.

       116.   Defendants deny the allegations of this paragraph.

       117.   Defendants deny the allegations of this paragraph.

       118.   Defendants deny the allegations of this paragraph.

       119.   Defendants deny the allegations of this paragraph.

       120.   Defendants hereby incorporate by reference and re-state each and every

answer set forth in each and every preceding paragraph as though fully set forth herein.

       121.   Defendants deny the allegations of this paragraph.

       122.   Defendants deny the allegations of this paragraph.

       123.   Defendants deny the allegations of this paragraph.

       124.   Defendants deny the allegations of this paragraph.

       125.   This paragraph attempts to make a statement of law to which no answer is

required. To the extent an answer is required by the Court, Defendants deny the allegations

of this paragraph.

       126.   Defendants deny the allegations of this paragraph.

       127.   Defendants deny the allegations of this paragraph.

       128.   Defendants deny the allegations of this paragraph.

       129.   Defendants deny the allegations of this paragraph.

       130.   Defendants deny the allegations of this paragraph.

       131.   Defendants deny the allegations of this paragraph.

       132.   Defendants deny the allegations of this paragraph.
                                              9
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 10 of 13




       133.    Defendants deny the allegations of this paragraph.

       134.    Defendants deny the allegations of this paragraph.

       135.    Defendants hereby incorporate by reference and re-state each and every

answer set forth in each and every preceding paragraph as though fully set forth herein.

       136.    Defendants deny the allegations of this paragraph.

       137.    Defendants deny the allegations of this paragraph.

       138.    Defendants deny the allegations of this paragraph.

       139.    Defendants deny the allegations of this paragraph.

                                 AFFIRMATIVE DEFENSES

       As and for their Affirmative Defenses to the claims of Plaintiff's Complaint, the

Defendants allege as follows:

       1.      Plaintiff fails to state a claim against Defendants upon which relief can be

granted pursuant to Fed. R. Civ. P. 12(b)(6).

       2.      This Court lacks subject-matter jurisdiction over the Plaintiff’s claims.

       3.      The Plaintiff lacks standing to bring this action under federal law.

       4.      The Plaintiff has failed to name all necessary and indispensable parties to this

lawsuit pursuant to Wis Stat. § 803.03 and Fed. R. Civ. P. 19.

       5.      Plaintiff’s claims may be barred, in whole or in part, by the applicable statute

of limitations or statute of repose.

       6.      Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches,

waiver, unclean hands, equitable estoppel and/or ratification.

       7.      Plaintiff’s claims are preempted, in whole or in part, by federal laws and/or

regulations.
                                                10
          Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 11 of 13




          8.     Plaintiff’s claims, if any, are barred by the doctrines of accord and satisfaction

and release.

          9.     If any damages were sustained by Plaintiff there was a failure to mitigate such

damages.

          10.    Plaintiff has failed to exhaust any and/or all other remedies available by law or

provided by the Court, including but not limited to administrative remedies.

          11.    Plaintiff has failed to state grounds for requested declaratory and/or injunctive

relief.

          12.    Plaintiff engaged in conduct and/or entered contracts assuming the risk and

responsibility for such acts and/or omissions to act and also the resulting damages claimed by

the Plaintiff in the Complaint.

          13.    Class certification and/or conditional class certification, should be denied

based on lack of numerosity, commonality, typicality and/or representativness under Fed. R.

Civ. P. 23(a).

          14.    If Plaintiff has sustained any damages, such were the result of intervening or

superseding events, factors, occurrences, or conditions, and were not proximately caused by

Defendants.

          15.    If Plaintiff has sustained any damages, such were not proximately caused by

Defendants, but were caused solely by the acts or omissions of others, whether individual,

corporate, or otherwise, whether named or unnamed in Plaintiff’s Complaint for whose

conduct Defendants are not responsible.

          16.    Defendants affirmatively allege all affirmative defenses set forth in §§

802.02(3) and 802.06(2)(a) of the Wisconsin Statutes and/or Federal Rule of Civil Procedure
                                                 11
       Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 12 of 13




8(c) as may be applicable to this lawsuit based on the pre-trial discovery to be conducted in

this case.

       17.     Defendants reserve the right to assert additional affirmative defenses that may

become known through the course of this litigation.

                                   PRAYER FOR RELIEF

       WHEREFORE, Defendants, having fully answered Plaintiff’s Complaint, deny that

Plaintiff is entitled to any of the relief requested, and furthermore pray for judgment in their

favor and against Plaintiff, and that Defendants can recover their costs of suit accordingly.

                               DEMAND FOR JURY TRIAL

       Defendants hereby demand a trial by jury of twelve on any and all allegations of

Plaintiff’s Complaint directed against them, and any Affirmative Defenses asserted thereto,

and for any and all issues properly triable by jury.



       Dated this 13th day of August 2021.


                                                       MURPHY DESMOND S.C.
                                                       Attorneys for Defendant

                                                       Electronically signed by /s/ Scott G. Salemi
                                                        Scott G. Salemi
                                                        State Bar Number: 1118960
                                                        33 East Main Street, Suite 500
                                                        P.O. Box 2038
                                                        Madison, WI 53701-2038
                                                        Telephone: (608) 257-7181
                                                        Facsimile: (608) 257-2508




                                               12
        Case: 3:21-cv-00356-jdp Document #: 11 Filed: 08/13/21 Page 13 of 13




                                   PROOF OF SERVICE

         The undersigned certifies that a copy of the foregoing instrument was served upon all

parties to the above cause via the CM/ECF System on the 13th day of August, 2021.

TO:

         John P. Kristensen
         Kristensen LLP
         12540 Beatrice Street, Suite 200
         Los Angeles, California 90066
         john@kristensenlaw.com

         Jay Urban
         Urban & Taylor S.C.
         Urban Taylor Law Building
         4701 N. Port Washington Road
         Milwaukee, Wisconsin 53212
         jurban@wisconsininjury.com

         Attorneys for Plaintiff




                                                   MURPHY DESMOND S.C.
                                                   Attorneys for Defendant

                                                   Electronically signed by /s/ Scott G. Salemi
                                                    Scott G. Salemi
                                                    State Bar Number: 1118960
                                                    33 East Main Street, Suite 500
                                                    P.O. Box 2038
                                                    Madison, WI 53701-2038
                                                    Telephone: (608) 257-7181
                                                    Facsimile: (608) 257-2508



4814-7989-0678, v. 1




                                              13
